Title: From George Washington to the Continental Congress Intelligence Committee, 3 September 1777
From: Washington, George
To: Continental Congress Intelligence Committee



Gentn
Head Quarters Wilmington [Del.] 3d Sept. 1777

I have the Honor of yours of Yesterday with a Number of Hand Bills giving an account of our successes to the Northward. They shall be distributed among the Soldiery, and I doubt not but they will answer the good End which is intended by them. Every peice of favorable News circulated in this manner thro’ the Camp will certainly inspirit the Troops. I refer you to my letter to Congress for the transactions of this day and have the Honor to be Gentn Yr most obt Servt

Go: Washington


P.S. The Substance of the raising of the Seige of Fort Schuyler was published in general Orders, but having the Matter in full is a further Gratification.

